Citation Nr: 0022329	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for shin splints of 
the right leg, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).

2.  Entitlement to a compensable rating for shin splints of 
the left leg, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 11, 1994 to 
September 27, 1994.

This appeal arises from the March 1997 rating decision from 
the Hartford, Connecticut Regional Office (RO) that indicated 
that pursuant to a Board decision of February 1997, service 
connection for bilateral shin splints was granted and 
assigned an evaluation of 0 percent.  A Notice of 
Disagreement was filed in February 1998 and a Statement of 
the Case was issued in February 1998.  A substantive appeal 
was filed in March 1998 with a request for a hearing at the 
RO before a local hearing officer.

In May 1998 the abovementioned RO hearing was held.

This case was remanded by an individual other than the 
undersigned in September 1999 for further development.  The 
case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Since service connection was granted, the veteran's 
service-connected shin splint disability of the right leg was 
manifested by pain but no limitation of motion.

3.  Since service connection was granted, the veteran's 
service-connected shin splint disability of the left leg was 
manifested by pain but no limitation of motion.

4.  The veteran's service connected shin splints of the right 
leg and of the left leg do not markedly interfere with the 
veteran's employment or result in frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 percent 
for shin splints of the right leg have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5021, 
5262 (1999).

2.  The criteria for the assignment of a rating of 10 percent 
for shin splints of the left leg have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5021, 
5262 (1999).

3.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for an extra-schedular evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records indicated that she was 
discharged for erroneous enlistment due to, in part, 
bilateral shin splints.

In a report in December 1994, Robert E. Marra, D.P.M., 
indicated in pertinent part that the veteran was seen upon 
discharge from the service with problems to include a shin 
splint problem.  It was noted that this condition could be 
aggravated by increased physical activity.

On a VA examination in December 1994, the veteran reported 
that she had been unemployed since discharge from the 
service.  Prior to service, she worked as a concierge from 
September 1993 to June 1994 and time lost during that period 
was two to three days for a head cold.  She worked at a 
restaurant from December 1991 to February 1993 as a service 
assistant.  The veteran had a history of surgeries to the 
feet for bunion repair, the last being two to three year 
previously.  The veteran reported that she did not have pain 
or stiffness in her joints on awakening but occasionally had 
cramps in her legs at night.  At one point she also had some 
pain in her right knee, particularly with extension of the 
knee.  Her symptoms had been treated with arch supports since 
September 1994, without any improvement in her symptoms.  She 
was not on medication for pain or discomfort.  In addition to 
the pain she described over her shins, she reported 
occasional swelling over the area, particularly on the right 
side.  In general, the pain was worse on the right.  The 
veteran had normal posture and gait.  

On examination, the veteran had tenderness over the 
anterolateral aspect of the right tibia.  There was no 
swelling.  There was no effusion of the knees on either side.  
She denied tenderness over the left tibia currently, but said 
that she had tenderness over the anterolateral aspect of the 
left tibia in the past.  She reported that initially she had 
also had tenderness over the anteromedial aspect of both of 
the tibias.  There was no swelling, atrophy, or limitation of 
the range of motion of the ankles, feet joints, or knees.  
She had scars of the feet related to the foot surgeries.  It 
was reported that x-ray of the tibia and fibula bilaterally 
showed no abnormalities.  The diagnoses included bilateral 
anterior compartment syndrome and bilateral shin splints.

At an RO hearing in February 1996, the veteran testified that 
prior to service she had jobs where she had to walk and stand 
and due to her current condition, she was unable to do that.  
She was unable to participate in physical activity as much as 
she could prior to service, including skiing, roller-blading, 
and training as a volunteer firefighter.  She reported that 
she had been working since service as a secretary and at an 
answering service.  She worked at a restaurant part time but 
had difficulty being on her feet for the couple of hours she 
was to work.  Her problems included that her ankle would 
swell and bruise and her shins would bruise.

On a VA examination in March 1996, the veteran reported that 
prior to service she was involved in physical activities with 
no problem with her feet or legs.  She noticed pain in the 
ankle and bruising of the shins in service.  She was 
currently working at an answering service as a supervisor 
since January 1995.  She would sit most of the time.  She 
could play billiards and drive a standard shift car.  She 
would climb three to four fights of stairs but stated that 
she could not run or roller-blade like she used to.  She 
could not wear high-heeled shoes for more than 30 minutes.  
Her complaints included that the shin splints occurred from 
walking too much, the last time was the previous Christmas 
when she had to walk around an airport.  She stated that the 
shin splint discomfort lasted about three to four days.  On 
examination, she was able to walk on her heels and toes, both 
in sneakers and barefoot.  She was able to fully squat but 
stated that her heel cords and shins pulled when she would 
squat fully.  Her calves were 14 inches bilaterally.  There 
was no tenderness over the shins.  There was no deformity, 
bruising, or swelling.  She had good bilateral arches walking 
in her bare feet on the floor.  The diagnoses included 
history of bilateral shin splints.  A podiatry consult was 
requested.  

On a VA podiatry examination in April 1996, the veteran 
described pain of the anterior leg, with the right greater 
than the left.  The pain increased during period of weight 
bearing and occasional morning pain if the previous day 
involved increased activity.  The veteran would limit her 
activity to reduce the symptoms.  She would rest when she had 
the symptoms.  On examination, the neurological and vascular 
status was intact bilaterally and was symmetrical.  Standing 
revealed collapsed arches.  Resting, the calcaneal stance 
position was 10 degrees on the left and 16 degrees on the 
right, everted.  The assessment included pes planus with 
moderate calcaneal eversion causing compensatory 
anterior/posterior shin splints with right greater than the 
left confirmed by resting calcaneal stance position.

By a decision of the Board in February 1997, service 
connection for bilateral shin splints was granted.  Service 
connection for left Achilles tendonitis was denied.

By rating action of March 1997, it was indicated that an 
evaluation of 0 percent for bilateral shin splints was 
granted.  The current appeal to the Board arises from this 
action. 

At an RO hearing in May 1998, the veteran reported daily pain 
due to the bilateral shin splints.  It was reported that 
prior to the veteran's entry in service, her income was 
earned by waitressing, which she could no longer do.  
Additionally, she could not participate in physical 
activities such as running, walking, or roller-skating.  She 
could not do any repetitive weight bearing exercise.  She had 
trouble climbing up and down stairs, as her shins would hurt.  
Her shins and ankle would hurt in the evenings after she 
stood and walked during the day.  She additionally had 
swelling and fluid retention in her calves, ankles, and 
shins.  The veteran reported that the VA examiner at the last 
VA examination indicated that the problem in her shins was 
caused by problems with her feet.  

At a VA examination in June 1998, the veteran reported that 
since discharge from service, she continued to have pain in 
her legs after walking over two to three blocks.  She could 
no longer run.  She was not taking any medications.  She was 
working as a secretary.  On examination of the right foot, 
there was very mild pes planus bilaterally.  There was no 
swelling of the leg or feet.  She could walk on the heels and 
toes.  There was no weakness of the musculature in the lower 
extremities.  The active range of motion of the ankles was 
upward 29 degrees and 70 degrees downward.  There was no 
evidence of shin splints.  The diagnoses included bilateral 
shin splints, by history.  A comment noted that as any 
evidence of shin splints was unable to be detected on 
examination, it was difficult to state that the veteran had 
functional impairment attributable to shin splints.  

At a VA examination of the muscles in July 1998, the veteran 
reported that since service she worked as a 
secretary/receptionist for six months and then worked as a 
supervisor at an answering service for one and one half 
years, which was mostly a sitting job.  Presently she was 
helping a friend do computer work for the past week.  She 
reported that she had a baby in February 1998 and was home 
caring for her child.  The veteran stated that due to pain 
along the shin bone, she was unable to roller blade or ski.  
She could not be a volunteer fire person.  She would get pain 
along the shin bone after five minutes of any type of running 
or walking two blocks.  She stated that after standing for 
twenty minutes she would feel discomfort in her shins.  
Precipitating factors were walking and running and any type 
of leg exercises.  Alleviating factors were sitting and 
elevation of her feet.  She reported that her feet and ankles 
would swell, maybe once a week, and that this occurred prior 
to her pregnancy.  The veteran stated that sitting for ten to 
thirty minutes would usually relieve the discomfort.  Three 
times a month she might have to use ice to relieve the 
discomfort.  She would take an over the counter pain reliever 
maybe once a month.  The veteran complained of pain along the 
shin bone, laterally, and of the ankles.  She reported that 
she had walked the previous day and had ankle and foot 
swelling, but there was no pitting edema noticeable.  Her 
calves measured 14 1/2 inches bilaterally.  

On examination, there was no tissue loss or adhesions.  The 
muscle strength was good and equal bilaterally.  She was able 
to walk on her heels and toes.  She was able to fully squat.  
She was able to dorsiflex and plantar flex normally.  There 
was no muscle herniation.  There was no loss of muscle 
function.  She could go through the normal range of motion of 
the muscle group without discomfort.  The joint movement was 
normal, but the veteran stated that subjectively she had 
discomfort with running, excess walking, roller blading, 
skiing, etc.  There was no weakness detected.  Joint movement 
was normal, even with gravity eliminated, and the joint would 
move passively normally.  Muscle contractions were palpable 
on movement.  Dorsiflexion was to 15 degrees and plantar 
flexion was to 60 degrees.  There was some collapsing of the 
arch on standing.  There was no limitation of motion by pain 
or weakness.  There was no tenderness or spasm of the 
anterior tibialis bilaterally.  The diagnoses included 
subjective symptoms of shin splints.  It was noted that 
review of x-rays was attempted but the x-ray department 
stated that no x-rays were on file for the veteran, even 
though the veteran stated that they were reviewed during the 
June 1998 VA examination.

In September 1999, the RO sent a letter to the veteran 
requesting information regarding time loss from work and 
employment history since the veteran's discharge from 
service.  No response was received.

On a VA examination in March 2000, the veteran reported that 
she did not have specific pain on a daily basis.  She stated 
that when she had pain, it was greater than it was two years 
ago.  She stated that she generally had pain half way through 
her six hour shift as a waitress/attendant for box seats at a 
stadium.  She worked five to six hours approximately three 
days per week.  She stated that if she had to work a double 
shift, she would have pain in her anterior tibial region from 
which it sometimes took her two to three days to recuperate.  
She no longer described any swelling in the ankle.  She took 
an over the counter pain reliever at night that helped to 
relieve most of the pain.  She would work out on a daily 
basis of about 25 minutes on a elliptical type trainer.  She 
denied any specific complaint of weakness or stiffness.  She 
stated, however, that she did feel that her anterior tibial 
muscles were fatigued particularly by the end of her shift.  
She was unsure whether she had swelling.  She did 
occasionally describe warmth to the anterior tibial region.  
There was no specific complaint of redness, drainage, 
instability or giving-way, locking, or abnormal motion.  She 
did not specifically describe flare-ups, but as described 
above, her pain usually occurred halfway through her working 
shifts.  She had no symptoms of bone infection or 
constitutional symptoms of bone disease.  She did not use any 
type of crutch, brace, or cane, but had worn custom orthotics 
for pes planus for about a year.  She was unsure if they were 
helping.  

On examination, there was no specific swelling noted of 
either tibia.  There was pain on palpation of the anterior 
tibia in the upper third to upper half of the tibia only.  
There was no pain to palpation of the gastrocnemius or the 
tibialis anterior muscle groups.  There was no specific 
evidence of deformity, angulation, false shortening, or 
intra-articular involvement.  The veteran had mild pes planus 
of both feet.  On manual muscle testing there were no 
strength deficits.  Ankle dorsiflexors, ankle plantar 
flexors, and long toe extensors were full strength.  Quad and 
hamstring strength was also full strength.  The veteran's 
gait was nonpainful.  She was able to stand on her toes and 
heels with ease.  On repetitive toe raises and repetitive 
heel raises, however, the veteran reported anterior tibial 
pain in the upper third to upper half of the tibia.  No 
specific abnormal shoe wear was appreciated.  There was no 
effect on ankle or knee joint range of motion.  Ankle and 
knee motions were within full range; therefore, no specific 
measurements were reported.  

Specific incoordination on movement was not appreciated.  It 
was not expected that there was any additional range of 
motion loss due to the veteran's pain when the shin splints 
were aggravated.  Excessive fatigability was not appreciated 
specifically, though there was pain on repetitive toe raises 
as previously reported.  There were no specific x-ray reports 
available for review in the claims folder.  There were 
comments regarding previous x-rays being negative by previous 
examiners, though specific reports were unable to be 
identified.  There was a chance that the veteran was pregnant 
and x-rays were not repeated.  The diagnoses included 
development of anterior tibial stress syndrome or shin 
splints while in the service and chronic intermittent pain in 
the anterior tibial region consistent with chronic shin 
splints.  No specific fatigability or effect on joint range 
of motion was identified.  

II. Analysis
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist her, as mandated 
by 38 U.S.C.A. § 5107(a).

Additionally, even though it was reported by the veteran at 
the July 1998 VA examination that x-rays were reviewed at the 
June 1998 VA examination, there is no indication by that 
examiner in the June 1998 VA examination report that x-rays 
were taken.  Further at the July 1998 VA examination, the 
examiner noted that the x-ray department was contacted and 
there were no x-rays for the veteran.  This was additionally 
noted by the examiner at the March 2000 VA examination.  At 
the March 2000 VA examination, it was noted that there was a 
chance that the veteran was pregnant and current x-rays were 
not taken.  In this case, the rating criteria for rating shin 
splints does not require x-ray evidence; therefore, there is 
no need to remand for x-rays.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The appellant's service-connected shin splints of the right 
leg and of the left leg are not specifically listed in the 
rating schedule.  Therefore, this disability must be 
evaluated by analogy.  See 38 C.F.R. § 4.20, 4.27 (1999).  
When a disability is not listed in the diagnostic code, the 
VA may assign a rating pursuant to a code provision 
pertaining to a related disorder for which affected 
functions, anatomical localization and symptomatology are 
similar.  Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Evaluation of the veteran's shin splints under 38 U.S.C.A. § 
4.71a, Diagnostic Code 5021 (1999), pertaining to myositis, 
is appropriate because the symptomatology is similar.  
Myositis is defined as inflammation of a muscle.  Stedman's 
Medical Dictionary 1171 (26th ed. 1995).

Myositis is rated on limitation of motion of affected parts, 
as arthritis, degenerative.  38 C.F.R. §  4.71a, Diagnostic 
Code 5021.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  38 C.F.R. 
§  4.71a, Diagnostic Code 5003 (1999).

As to limitation of motion, Diagnostic Code 5262 (1999) 
pertains to an impairment of the tibia and fibula.  Under DC 
5262, a tibia and fibula impairment consisting of nonunion 
with loose motion and requiring a brace is to be rated at 40 
percent.  Malunion of the tibia and fibula with marked knee 
or ankle disability is to be rated at 30 percent, 20 percent 
for moderate knee or ankle disability, and 10 percent for 
slight knee or ankle disability.

The veteran is assigned a 0 percent evaluation for shin 
splints of the right leg and for shin splints of the left 
leg.  VA examinations show that the veteran has full range of 
motion but complaints of pain and swelling.  As such, the 
Board finds that a 10 percent rating is warranted as 
analogous to slight knee or ankle disability under Diagnostic 
Code 5262.  The 10 percent rating under Diagnostic Code 5262 
includes pain.  Any functional loss due to pain is 
incorporated into the ten percent rating being assigned under 
Diagnostic Code 5262.  Accordingly, a 10 percent rating for 
each leg and no greater is warranted since service connection 
was granted.

In addition to considering pain on motion, the Board has 
considered the other requirements set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On the June 1998 VA 
examination, the examiner indicated that the veteran did not 
have specific flare-ups or fatigability.  She did have pain 
upon repetitive movement.  This has been considered in the 
increased rating assigned the shin splints of the right leg 
and shin splints of the left leg.  

Consideration has also been given to whether an 
extraschedular rating is in order.  The regulations provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

The veteran has reported that she is unable to work as a 
waitress due to her service connected shin splints of the 
right leg and shin splints of the left leg.  At VA 
examinations, the veteran reported that since service, she 
had worked as a secretary, as a receptionist, and as a 
supervisor in sit down jobs.  Additionally she helped a 
friend with computer work and was staying at home with her 
child.  At the most recent VA examination in March 2000, the 
veteran reported that she was working part time as a waitress 
but her shins would hurt halfway into a six hour shift and 
she would sometimes have to rest for two or three days after 
working a double shift.  

In an April 2000 Supplemental Statement of the Case, the RO 
addressed the issue of entitlement to an extraschedular 
evaluation for service connected shin splints of the right 
leg and shin splints of the left leg.  The RO determined that 
the veteran's history and symptoms failed to meet the 
"exceptional or unusual disability picture" threshold.

In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that in order to trigger the duty to assist, a 
veteran must do more than passively wait.  Thus, the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
adjudicate a claim.  The Board finds that all reasonable 
efforts have been expended by VA to assist the veteran by 
obtaining employment records and time lost from work due to 
the service connected shin splints of the right leg and shin 
splints of the left leg.  A letter was sent to the veteran 
requesting assistance in this respect to which no response 
was received. 

The Board finds no reason for upsetting the RO's 
determination.  There is no showing that the veteran's 
service connected disability of shin splints of the right leg 
and shin splints of the left leg causes marked interference 
with employment.  Consequently, the Board finds that an 
"exceptional or unusual disability picture" does not exist.


ORDER

Entitlement to a 10 percent rating for shin splints of the 
right leg is granted, subject to the criteria governing the 
payment of monetary awards.

Entitlement to a 10 percent rating for shin splints of the 
left leg is granted, subject to the criteria governing the 
payment of monetary awards.

Entitlement to an extraschedular rating for shin splints of 
the right leg and for shin splints of the left leg under 
38 C.F.R. § 3.321 (1999) is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


